Order filed June 25, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00320-CV
                               NO. 14-19-00321-CV
                                    ____________

            IN THE INTEREST OF G.A.-G., J.S.A.-S., CHILDREN


                    On Appeal from the 309th District Court
                             Harris County, Texas
                Trial Court Cause Nos. 2007-20638 & 2008-39339

                                      ORDER

      These are accelerated appeals from judgments in suits in which the
termination of the parent-child relationship is at issue. We ordered hearings in these
cases to determine when the court reporter’s record could be filed. The trial court
held hearings on June 5, 2019 and June 10, 2019. Records of the hearings were filed
with this court on June 18, 2019.

      The parties agreed that the court reporter would transcribe the trial, which took
place between March 14, 2013 through April 10, 2013 and December 3, 2018 in
addition to several hearings held before and after trial. At the first hearing the court
reporter testified that she could produce the record of the original 2013 trial in 30
days. At the second hearing, appellant’s counsel and the court reporter agreed that
the record could be produced in 60 days giving a potential due date for filing the
entire record of August 20, 2019.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). The 180-day deadline in these appeals is October
14, 2019.

      Delores Johnson, the official court reporter for the 234th District Court is
directed to file the reporter’s record of in these appeals, on or before August 20,
2019. No further extensions will be entertained.

      Appellant’s brief is due 20 days after the reporter’s record is filed. No
extensions absent exceptional circumstances will be entertained.

                                    PER CURIAM